Citation Nr: 1131226	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for contact dermatitis, to include as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for carcinoma of the bladder involving the distal right ureter and nonfunctioning kidney, claimed as secondary to in-service exposure to herbicides.

3.  Entitlement to service connection for prostate removal residuals, claimed as secondary to in-service exposure to herbicides. 


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  His service in the Republic of Vietnam is reflected in his service records. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and May 2007 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for additional development.  

The Veteran contends that his disabilities are the result of his in-service exposure to herbicides while serving in Vietnam.  See, e.g., the November 2008 VA Form 646.  In order to establish service connection there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

These diseases include chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type II (also known as adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that the "Veteran's Dioxin and Radiation Exposure Compensation Standards Act" does not preclude a veteran from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, under Combee, presumption based on herbicide exposure is not the only method for establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In this case, the record indicates that the Veteran served within the borders of Vietnam from February 1970 to August 1970.  He is therefore presumed to have been exposed to herbicides in service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

With respect to the Veteran's argument that his contact dermatitis is the result of his in-service exposure to herbicides, as noted above, contact dermatitis is not one of the diseases associated with exposure to herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, service connection for contact dermatitis as secondary to herbicide exposure is not warranted on a presumptive basis. 

In regards to service connection on a direct basis, the Board notes that the Veteran is competent to testify as to the existence of a skin condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, while the Veteran's separation examination did not identify any skin abnormalities, his December 1970 self-report of medical history records his complaint of a prior skin disease.  Under these circumstances, the Board believes that a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

With respect to the Veteran's remaining claims, the record indicates that the Veteran was diagnosed with bladder cancer involving the distal right ureter and nonfunctioning kidney.  He underwent a radical excision of the urinary bladder with right adrenalectomy, nephrectomy, ureterctomy and prostatectomy.  See, e.g., a May 2006 pathology report.  As noted above, VA regulations do not provide for service connection on a presumptive basis for cancer of the bladder and ureter or a nonfunctioning kidney.  While the Board acknowledges that cancer of the prostate is one of the presumptive conditions, the Veteran does not appear to have been diagnosed with this disability.  Accordingly, service connection for carcinoma of the bladder involving the distal right ureter and nonfunctioning kidney and prostate removal residuals is not warranted on a presumptive basis.

In regards to service connection on a direct basis, as noted above, the Veteran is presumed to have been exposed to herbicides based on his Vietnam service.  The Veteran has also submitted an internet article internet article which states that Agent Blue, one of the herbicides used in Vietnam, was comprised of "two arsenic-containing compounds."  He has also submitted an internet article from the Mayo Clinic which states that exposure to certain chemicals, including arsenic, may increase the risk of developing bladder cancer.  

These articles, however, do not contain any information or analysis specific to the Veteran's case and provide only a speculative link between herbicide exposure and bladder cancer.  As a result, the articles of are no probative value.  The United States Court of Appeals for Veterans Claims (Court) has held that medical evidence is speculative, general or inconclusive in nature cannot support a claim. See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Nevertheless, while not sufficient to allow for a grant of service connection, the articles provide an indication that the Veteran's disabilities may be associated with his military service and a nexus opinion must therefore be obtained.  See McLendon, 20 Vet. App. at 79; Charles, 16 Vet. App. at 370.  See also 38 C.F.R. § 3.159(c)(4).

In addition, the record indicates that the Veteran had been receiving treatment at the VA Medical Center (VAMC) in Indianapolis, Indiana. As the Board is remanding the Veteran's appeal to accord him the opportunity to undergo additional relevant examinations, on remand, his updated VA treatment records should be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his contact dermatitis, bladder cancer involving the distal right ureter and nonfunctioning kidney, and prostate removal residuals since October 2006.  The Board is particularly interested in records of such pertinent treatment that the Veteran may have received at the Indianapolis VAMC.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any contact dermatitis that he may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail. 

For any contact dermatitis diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to the Veteran's active duty service.  Complete rationale for all opinions expressed should be provided.  

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his: (1) bladder cancer involving the distal right ureter and nonfunctioning kidney; and (2) prostate removal residuals.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (50% or greater probability) that the Veteran's bladder cancer involving the distal right ureter and nonfunctioning kidney and/or prostate removal residuals are related to a disease or injury in service, including his conceded in-service exposure to herbicides.  

Complete rationales should be provided for all opinions expressed.  

4.  Following completion of the above, readjudicate the issues on appeal.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

